UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER STEPHONE COBB,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:10-cr-00040-F-1)


Submitted:   February 28, 2012             Decided:   March 20, 2012


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Waddell, THE WADDELL LAW FIRM PLLC, Greenville, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Stephone Cobb appeals his jury convictions

for possession of a firearm and possession of ammunition by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006),

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2006), and two counts

of    possession      with      intent       to       distribute      cocaine        base,    in

violation      of     21    U.S.C.         § 841(a)(1)           (2006).          Cobb’s     sole

contention on appeal is that the district court violated his

rights under the Confrontation Clause of the Sixth Amendment by

granting the Government’s motion in limine and preventing him

from cross-examining one of the arresting police officers about

a    specific,      unrelated       incident          in   an    attempt     to    expose     the

officer’s alleged racial bias.                   Finding no error, we affirm.

            “We      review      de       novo    .    .    .    an   evidentiary          ruling

implicating         the    Confrontation             Clause.”         United       States     v.

Summers, 666 F.3d 192, 197 (4th Cir. 2011).                                “[T]o prove that

the    exclusion      of    .   .     .    evidence        was    unconstitutional,           the

defendant must show that his evidence went directly to the issue

of bias of the witness, or motive of the witness to fabricate.”

United States v. Hill, 322 F.3d 301, 304 (4th Cir. 2003).                                    Upon

review,   we     conclude       that      the    district        court     did    not   violate

Cobb’s rights under the Confrontation Clause by granting the

Government’s motion in limine.

                                                 2
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3